Citation Nr: 1724098	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-45 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1977 to April 1988 and from May 1989 to September 1991. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Los Angeles, California, and St. Louis, Missouri. The case is currently under the jurisdiction of the VA RO in Los Angeles, California.

In March 2016, the Veteran presented sworn testimony during a Travel Board hearing in Los Angeles, California, which was chaired by the undersigned. A transcript of that hearing has been associated with the claims file.  

In July 2016, the Veteran's claim was remanded for additional development. By way of a February 2017 rating decision, the Veteran's posttraumatic stress disorder (PTSD) was increased to 100 percent, effective June 27, 2014. The issue of entitlement to a TDIU has since returned to the Board for further consideration.

The issue of entitlement to special monthly pension at the housebound rate after June 27, 2014 has been raised by the record, following assignment of the schedular 100 percent rating for PTSD.  That matter is referred to the RO for consideration and is not before the Board at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDINGS OF FACT

1. The evidence of record does not show that the Veteran was unemployable due to his service-connected disabilities prior to June 27, 2014. 

2. As of June 27, 2014, the Veteran's service-connected PTSD was assigned a 100 percent rating; the issue of entitlement to TDIU is rendered moot as individual unemployability is not demonstrated by the remaining service connected disorders.  The question of entitlement to Special Monthly Compensation is referred to the RO.


CONCLUSION OF LAW

1. The criteria for a TDIU prior to June 27, 2014 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16 (2016).

2. As of June 27, 2014, the issue of entitlement to a TDIU is moot. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Pursuant to the Board's July 2016 remand, the AOJ readjudicated the Veteran's claim and issued a supplemental statement of the case in February 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remands. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

The Veteran contends that his service-connected disabilities, particularly his PTSD, renders him unemployable and that he is therefore entitled to a TDIU. The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2016).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2016).

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Again, the Board notes that the Veteran's PTSD rating was increased to 100 percent, effective June 27, 2014, 2012. 




Entitlement to a TDIU prior to June 27, 2014

The Veteran filed a VA 21-8940, Application for Increased Compensation Based on Unemployability in October 2010. He stated that his service-connected PTSD prevented him from working. The Veteran reported that he last worked full-time when he was in the military, which ended upon discharge in September 1991. He indicated that he had some college education from 1981-1985, along with additional occupational education in 2010. 

The Veteran filed another VA 21-8940 in June 2012. He stated that his combined service-connected disabilities prevented him from working. The Veteran again reported that his last job was when he was in the military. He noted that he had education or training as an office assistant from 2009 to 2011.

Prior to June 27, 2014, service connection was in effect for the following disabilities: PTSD (50 percent disabling from May 16, 2006); left ankle with scar, status post subtalar joint arthrodesis (40 percent disabling from July 21, 2011); bilateral pes planus (30 percent disabling from August 8, 2013); and right knee strain with instability, osteoarthritis, and calcification (10 percent disabling from August 25, 2011). The combined rating for his service-connected disabilities was 80 percent. Thus, the Veteran met the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a). What remains to be determined is whether the Veteran's service-connected disabilities rendered him unemployable during the above period.

The Board observes that the Veteran has asserted that he has not worked since his discharge from the military in September 1991. It also observes that the Veteran has received VA treatment, medication, and therapy for his service-connected disabilities. 

The Veteran has been afforded several VA examinations during the pendency of his appeal. During an October 2012 examination, the examiner commented that due to the Veteran's right ankle and left knee disorders, he would be able to maintain substantially gainful employment for sedentary work, but physical work would be restricted. During another examination in February 2013, the Veteran stated that his right knee was aggravated during physical labor type jobs, but it would not impact sedentary work. 

At his March 2014 VA PTSD examination, the examiner remarked that the Veteran's symptoms were not severe enough to either interfere with occupational and social functioning, or to require continuous medication. The examiner commented that the Veteran's last reported employment was as a VA housekeeper.

The Board acknowledges that the Veteran has participated in the VA Compensated Work Therapy program, where he worked as an office assistant, housekeeper, and later as a cemetery worker. While his exact history is unclear, it appears that he had some employment stability in this regulated program. However, he was terminated from the program in 2015, which is beyond the applicable TDIU period discussed herein. 

The above evidence reflects that the Veteran's service-connected disabilities alone have not rendered the Veteran unable to obtain and maintain substantially gainful employment prior to June 27, 2014. Although the Veteran claims to have not worked since 1991, he was in the VA Compensated Work Therapy program and actively sought employment.  This appears to have been more than marginal employment.  Moreover, VA examination reports have consistently demonstrated that he is able to perform sedentary work, despite his service-connected disabilities.

While the Board has considered the Veteran's contentions concerning his employability, more probative value is assigned to the opinions of the VA examination opinions because they were conducted by medical professionals after an objective examination of the Veteran and review of his medical and employment history.

After considering the totality of the record, the Board finds that the preponderance of the evidence reflects that the Veteran's service-connected disabilities alone have not precluded him from obtaining and maintaining substantially gainful employment prior to June 27, 2014. The benefit of the doubt doctrine is thus not for application and the claim must therefore be denied. 38 U.S.C.A. § 5107(b).

Entitlement to a TDIU as of June 27, 2014

The Veteran's claim of entitlement to a total disability based on individual unemployability has been rendered moot by the award of a 100 percent schedular evaluation for PTSD. See Bradley v. Peake, 22 Vet. App. 280 (2008). Notably, the 100 percent award was granted due to several prior hospitalizations for his PTSD symptoms. Further, in a December 2016 VA examination report, the examiner commented that the Veteran was terminated from the VA Compensated Work Therapy program and that it was "unlikely that [the Veteran] could regulate his emotions and behavior in a workplace setting given his inability in a therapeutic work setting." 

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

Here, it is not shown that the other service connected disorders, to the exclusion of PTSD render the Veteran unemployable.  Thus, as a result, the matter is moot after June 27, 2104.

In March 2016, the Veteran testified that his service-connected disabilities precluded him from work. He acknowledged his prior participation in the VA Compensated Work Therapy program. The Veteran stated that he lacked the stamina, ability, and stableness of mind to take orders or follow directions for a long period of time.  

As discussed above, the Veteran's service-connected disabilities, taken as a whole, have not prevented the Veteran from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2016). Additionally, a review of the evidence after June 27, 2014 does not demonstrate a separate TDIU award is warranted for his other service-connected disabilities. Instead, the evidence suggests that the Veteran has been rendered unemployable due solely to his PTSD symptoms. As such, extraschedular review for the additional service-connected disabilities is not indicated. 


ORDER

Entitlement to a TDIU prior to June 27, 2014 is denied.

The issue of entitlement to a TDIU as of June 27, 2014 is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


